    Case: 1:21-cv-03836 Document #: 47 Filed: 09/16/21 Page 1 of 3 PageID #:934




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

OAKLEY, INC.,
                                                      Case No. 21-cv-03836
                        Plaintiff,
                                                      Judge Sharon Johnson Coleman
       v.
                                                      Magistrate Judge Maria Valdez
CKFON OUTDOOR CO.,LT D STORE, et al.,

                        Defendants.


                          DECLARATION OF JUSTIN R. GAUDIO

       I, Justin R. Gaudio, of the City of Chicago, in the State of Illinois, declare as follows:

1. I am an attorney at law, duly admitted to practice before the Courts of the State of Illinois and

   the United States District Court for the Northern District of Illinois. I am one of the attorneys

   for Plaintiff Oakley, Inc. (“Oakley” or “Plaintiff”). Except as otherwise expressly stated to the

   contrary, I have personal knowledge of the following facts and, if called as a witness, I could

   and would competently testify as follows:

2. I hereby certify that the Defaulting Defendants (as defined in the accompanying Memorandum)

   have failed to answer or otherwise plead in this action within the allotted time in violation of

   Federal Rule of Civil Procedure 12(a)(1)(A).

3. My office investigated the infringing activities of the Defaulting Defendants, including

   attempting to identify the registrant of each associated e-commerce stores operating under the

   Seller Aliases and its contact information. Our investigation confirmed that the Defaulting

   Defendants are primarily domiciled in China. As such, I am informed and believe that the

   Defaulting Defendants are not active-duty members of the U.S. armed forces.



                                                 1
    Case: 1:21-cv-03836 Document #: 47 Filed: 09/16/21 Page 2 of 3 PageID #:935




4. The limited information provided by PayPal, Inc. (“PayPal”), Alipay, DHgate, and

   Amazon.com (“Amazon”) for Defaulting Defendants indicates that the amount currently

   restrained in Defaulting Defendants’ known financial accounts ranges from $0 - $29,279.

5. A breakdown by Defaulting Defendant of the amount currently restrained and Plaintiff’s

   requested profit award is in the table below.

                                                        Amount         Requested Profit
     Defaulting Defendant Seller Aliases               Restrained          Award
     3 period Store                                        $16              $250
     Aliqite Cycling Store                                 $57              $250
     camping cycling Store                                  $0              $250
     CKFON OUTDOOR CO.,LT D Store                          $1               $250
     CoolMart Outdoor Store                              $1,767            $1,767
     KKY-Online Store                                      $19              $250
     liang jialiang's store                                $18              $250
     MARTIN-FOX Store                                     $292              $292
     My Fitness Equipment Store                           $112              $250
     NEENCA Store                                       $14,229           $14,229
     Ninth World Fitness shop Store                       $62               $250
     on the way outdoor Store                             $465              $465
     Outdoor equipment experience Store                    $49              $250
     Outdoor personof the shop Store                       $51              $250
     Rankin Store                                           $8              $250
     SNiMO Store                                           $93              $250
     Traveler's spring Store                               $0               $250
     up the heartbeat Store                                 $0              $250
     Uuyee Store                                           $17              $250
     VV fishing Store                                    $1,154            $1,154
     We Fun Store                                         $483              $483
     Zichen Cycling Store                                   $1              $250
     YLY riding Store                                      $0               $250
     Aislent                                             $2,150            $2,150
     boyandgirlfriend                                   $29,279           $29,279
     Cake Bubble                                          $801              $801
     DAMAIWANGLUOKEJI                                     $272              $272
     FuYiHeng                                             $153              $250
     GUOQIANH                                               $0              $250
     HOUAIHUA                                             $126              $250
     HUIHUIGO                                               $0              $250

                                                   2
    Case: 1:21-cv-03836 Document #: 47 Filed: 09/16/21 Page 3 of 3 PageID #:936




     ruoyijiqiren                                         $154                    $250
     SXQWSY                                              $3,706                  $3,706
     childrendm                                            $45                    $250
     ftiier                                               $657                    $657
     goodoutdoors                                          $23                    $250
     Live 4 Sports Store                                 $1,224                  $1,224
     qianshu33                                            $155                    $250
     sportoutdoor123                                        $0                    $250
     ouyangouyang                                        $1,189                  $1,189
     radton.liga                                           $0                     $250

6. Exhibit 1 is an accurate copy of unpublished decisions cited in the corresponding

   Memorandum in Support of Plaintiff’s Motion for Entry of Default and Default Judgment.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

       Executed on this the 16th day of September 2021 at Chicago, Illinois.


                                            /s/ Justin R. Gaudio
                                            Justin R. Gaudio
                                            Counsel for Plaintiff Oakley, Inc.




                                               3
